DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20, 22-23 and 34-35 are canceled.  Claims 21, 33 and 38-39 are amended.  Claims 41-44 are newly added claims.  Claims 21, 24-33, and 36-44 are pending and are considered in this office action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 21, 24-33, and 36-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to blockchain node transaction analytics, and more particularly, to systems and methods for quantifying and displaying the degree of association between at least two different nodes in a weighted linked database, for example.  The present invention includes: obtaining, by one or more processors, a node data set comprising one or more nodes and one or more edges, each edge comprising data indicating a source node address, a target node address, and an edge weight; associating, by the one or more processors, a first node of the one or more nodes with a first weight factor; identifying, by the one or more processors, a first edge of the one or more edges, wherein the first edge comprises data indicating a source node address corresponding to the first node, a target node address corresponding to a second node of the one or more nodes in the node data set, and a first edge weight; determining, by the one or more processors, a source value for the second node based on the first weight factor and the first edge weight; generating, by the one or more processors, using a trained machine learning model, a risk value for the second node based on the source value, wherein the trained machine learning model is trained based on (i) first data that includes information regarding one or more prior nodes and one or more prior edges as test data; and (ii) second data that includes prior risk values corresponding to the one or more nodes, to learn relationships between the first data and the second data, such that the trained machine learning model is configured to use the learned relationships to generate a risk value for the first node upon the input of the node data set; and presenting, by the one or more processors, on a graphical user interface, a graphical depiction of the first node, the second node, and the first edge.
The prior art in the field, such as WO2020065242A1; US20190172067A1; US20200057994A1, teaches the all of the limitations of claim 21 and 33 of the claimed invention, except “wherein the trained machine learning model is trained based on (i) first data that includes information regarding one or more prior nodes and one or more prior edges as test data; and (ii) second data that includes prior risk values corresponding to the one or more nodes, to learn relationships between the first data and the second data, such that the trained machine learning model is configured to use the learned relationships to generate a risk value for the first node upon the input of the node data set.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior art of WO2020065242A1; US20190172067A1; US20200057994A1, taken alone or in combination, fail to explicitly teach each and every limitations of claim 21 or 33.
Furthermore, Examiner cannot find prior art of reference dated before 6/05/2020 that teaches the limitations of either claim 21 or 33.   Accordingly, since claims 21 and 33 each recites allowable subject matter, those claims dependent thereon are also allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	3/31/2022 

/JAMES D NIGH/Senior Examiner, Art Unit 3685